Brooke, J.
Upon the application of relators, respondent refused to appoint a receiver as prayed in a judgment creditors’ bill. Relators thereupon applied to this court for an order against respondent to show cause why a writ of mandamus should not issue directing him to set aside his order refusing to appoint a receiver and further directing him to appoint a receiver. The order to show cause issued, and the return is now before us.
We are met at the outset by the claim on the part of the respondent that mandamus is not the proper remedy. We are of opinion that respondent is correct in this contention. If the order in question is to be regarded as a final order, an appeal will lie. If not, the case may proceed to final decree in the court below, which decree may be reviewed by appeal. The attitude of the court upon the question of reviewing interlocutory orders by mandamus where there is another adequate remedy has frequently been made known. See Mardian v. Wayne Circuit Judge, 118 *590Mich. 353 (76 N. W. 497), and cases cited; Tarsney v. Wayne Circuit Judge, 152 Mich. 641 (116 N. W. 465), and cases cited.
The writ is denied.
Moore, C. J.,- and Steere, McAlvay, Stone, Ostrander, and Bird, JJ., concurred. Blair, J., did not sit.